Citation Nr: 1544927	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  07-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee and back disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel






INTRODUCTION

The Veteran had active service from March to April 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from an Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originates from a May 2007 rating decision of the RO in Waco, Texas.

In a Board decision dated in October 2012, the Board denied the issue of entitlement to service connection for a right knee disability.  The Veteran appealed the Board's decision to the Veterans Court. 

In an Order dated in May 2013, pursuant to a Joint Motion for Partial Remand (JMR), the Veterans Court vacated that portion of the Board's October 2012 decision which denied service connection for a right knee disability, and remanded the issue back to the Board for development consistent with the Joint Motion. 

In an April 2014 decision, the Board addressed the JMR's contentions and again denied service connection for the Veteran's right knee disability.  In February 2015 the Veteran's court issued a JMR vacating this decision, and remanding the issue back to the Board for development consistent with the JMR.  The Board then sought a medical opinion from a Veterans Health Administration (VHA) specialist, complying with the JMR's directive.

In June 2009, the Veteran appeared at a Central Office hearing and gave testimony on the issue of service connection for a right knee disability.  However, the issue had not yet been perfected for appeal at that time.  In September 2009, the Board remanded this issue so that a statement of the case could be prepared.  The RO issued a statement of the case in October 2011 and a substantive appeal was received later that month.  On the substantive appeal, the Veteran indicated that he did not want a Board hearing.  Of note, in the 2014 Board decision, the Board the Veterans Law Judge who conducted the hearing with the Veteran in June 2009 is no longer employed by the Board and did not take part in this decision, and concluded that based upon the Veteran's subsequently expressed desire that he not appear at a Board hearing on this issue, no additional hearing was required.  While this decision was subsequently vacated, there is no suggestion that the Veteran has desired a Board hearing.     
  

FINDING OF FACT

The most probative evidence of record does not show that the Veteran's right knee disability was either caused or aggravated by his service connected disabilities.


CONCLUSION OF LAW

Criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in March 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  

Additionally, as noted above, the Veteran was offered the opportunity to testify at a hearing before the Board regarding his right knee disability, but he declined. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) and with a medical opinion, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits

The Veteran contends that service connection for a right knee disability is warranted.  The Veteran asserts that a right knee disability resulted from the same in-service injury from which his service-connected left knee disability resulted, or, in the alternative that it is the result of an altered gait caused  by his service-connected left knee disability.

At the outset, it is noted that the 2015 JMR explicitly stated that the Veteran did not contest the Board's denial of service connection for a right knee disability on a direct or presumptive basis, and that part of the Board's decision should be affirmed.  As such, the Board will only consider secondary service connection in this decision.
In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2015).

Here, it is undisputed that the Veteran is currently diagnosed with a right knee disability, having been diagnosed with arthritic changes in November 2003.  The Veteran is service connected for a left knee disability and back disability.  The issue is therefore whether the Veteran's right knee disability was either caused or aggravated by his service connected disabilities .  

The Board finds that there are conflicting medical opinions addressing this matter. First is a December 2005 treatment report in which Dr. Hughes, the Veteran's private physician, opined that the Veteran's left knee gait abnormality had caused the right knee pain with osteoarthritis.  However, Dr. Hughes provided no explanation or rationale for his conclusion.

After examination of the Veteran and consideration of his medical history, a June 2011 VA examiner's opinion states that the Veteran's right knee disability was neither caused, nor aggravated, by either his left knee or back disabilities.  Specifically, the examiner found that review of the orthopedic literature revealed no credible peer reviewed studies that supported the contention that degenerative changes of one joint might induce degenerative changes in another joint either of the affected or contralateral extremity or spine, even in the setting of leg discrepancy.  The examiner indicated that it was most likely that the Veteran's current right knee condition was related to chronic degenerative changes associated with aging.  

Based on this medical opinion, the Board denied the Veteran's claim.  However, in the 2015 JMR, it was noted that that during the pendency of this claim, service connection was established for the Veteran's back disability based on a March 2008 VA examination in which the examiner opined that that Veteran's severely abnormal gait more likely than not caused his lumbar spine condition.  The JMR reasoned that the fact that another VA examiner had found that the Veteran's  severely altered gait caused his spine disability appeared to undermine the rationale provided in the June 2011 VA opinion that an altered gait due to degenerative changes of one joint would not induce degenerative changes in another joint either of the affected or contralateral extremity or spine.  As such, the Court found that the Board's reliance on the above VA opinion was inadequate, due largely to its failure to specifically state whether the Veteran's right knee disability was aggravated by his left knee or back disabilities.  

In this regard, the Board has reviewed the 2008 opinion and finds that while it was used to support a grant of service connection, the opinion was highly conclusory and unsupported.  That is, the examiner did not cite any medical literature to support the conclusion.  As such, while reasonable doubt was resolved in the Veteran's favor, this examination hardly undercuts the better supported and better reasoned 2011 VA examiner's opinion.

Nevertheless, given the conclusion of the JMR, the Board sought an expert medical opinion from a VA chief of orthopedic surgery as to whether the Veteran's right knee disability was either caused or aggravated by his left knee or back disabilities.  

In this July 2015 VHA opinion the chief of surgery specifically stated that it was less likely than not that the Veteran's right knee disability was either caused or aggravated by his left knee or back disabilities.  As an initial point, the examiner noted that he completely agreed with the 2011 examiner's review of the medical literature, noting that there was no credible, peer-reviewed study to support the contention that degenerative changes in one joint induce degenerative changes in another joint, either in the affected on the contralateral extremity.  The surgeon reviewed the Veteran's March 2008 examination report, but found it to be at odds with the contention that the Veteran's abnormal gait was the cause of his right knee disability.  The surgeon explained that the 2008 examination noted that the Veteran's right leg was more affected than his left leg, and found no evidence of weakness, decreased sensation or muscle atrophy in the lower extremities to suggest that the Veteran's right knee disability was related to a back problem.  The surgeon suggest that it the Veteran's right knee disability was due to an abnormal gait, he would expect to find the left leg more affected than the right leg, causing the Veteran to put more weight on his right leg when he walked.  Likewise, it the disability of the Veteran's right leg was related to a back problem, he would expect to see atrophy and/or weakness in the right leg on physical examination as evidence that his back was the cause of the disability resulting in degenerative change in the right knee.  However, here, none of these things were document in either the 2008 VA examination or in any other physical examination.  The surgeon explained that with respect to whether the right knee disability was aggravated and not caused by the back or left knee, the same arguments hold. 

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's right knee disability.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative.

In comparing these conflicting opinions, the Board finds it significant that the basis for the December 2005 opinion was not stated.  Beyond asserting that the right knee pain and arthritis resulted from a gait abnormality, the physician provided no discussion of the matter.  While there is certainly evidence of a gait abnormality in this case, the physician did not discuss the specific features and characteristics of the Veteran's particular gait abnormality or how those features and characteristics would be expected to lead to the onset of pain and osteoarthritis in the right knee.  The physician did not discuss the history of the condition in terms of how long after the onset of the gait abnormality a secondary knee disorder would be expected to result and how that compares with the Veteran's history.  He did not address or acknowledge the numerous post-service treatment records showing that the Veteran has at times demonstrated a normal gait, which does not support this claim. 

Most significantly, he did not address or acknowledge the possibility of age-related osteoarthritis, which is the basis of the VA opinion.  In sum, the December 2005 opinion is conclusory and without meaningful explanation.

In contrast, the VHA opinion includes a meaningful rationale that is rooted in the surgeon's review of medical literature and in physical examinations of the Veteran.  In essence, the surgeon's opinion undercuts the basis of the December 2005 opinion by highlighting the lack of support in the medical literature for gait-induced arthritis in another joint of the same lower extremity or in a joint of the contralateral lower extremity without medical evidence of a worsening condition in the original arthritic joint.  Again, the 2005 opinion did not cited any peer-reviewed studies to support its conclusion.

Here, the Board attaches greater weight to the opinion that includes a rationale that is consistent with the record and supported by accepted medical principles.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (the weight of a medical opinion is diminished where the basis for the opinion is not stated).  The July 2015 VHA opinion is far better supported than is the December 2005 private opinion, and it is therefore entitled to greater weight.

While the Veteran believes that the service-connected left knee disability has caused the right knee disability, he has provided no more support for his opinion than did his private physician.  Moreover, establishing the etiology of osteoarthritis is not capable of lay observation but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (lay persons are competent to provide opinions on some medical issues); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the determination of the etiology of the Veteran's right knee disability is a medically complex question that the Veteran lacks the medical qualification to address.

It is noted that the Veteran submitted several pages of medical records in August 2015 which he asserted the VA surgeon did not have access to and were relevant to his claim.  The Board has carefully reviewed these records, but notes that the records do not suggest that the Veteran's right knee disability was caused or aggravated by either his left knee or back disabilities.  Moreover, the records do not show a worsening of the condition of the right knee.  The VA surgeon reviewed records showing that the Veteran's right knee disability which was present at that time.  He was aware of the Veteran's contentions which were also known.  After reviewing the evidence the Veteran submitted, the Board does not believe that any of the records would have a material impact on the VA surgeon's opinion, as that opinion was based on a review of medical literature and on the lack of certain physical findings, neither of which is contradicted by the additional records. 

As such, the criteria for secondary service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for a right knee disability, to include as secondary to service-connected left knee and back disabilities is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


